Matter of Forsyth v City of Rochester (2020 NY Slip Op 04249)





Matter of Forsyth v City of Rochester


2020 NY Slip Op 04249


Decided on July 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


179.1 CA 19-02324

[*1]IN THE MATTER OF THEODORE FORSYTH, PETITIONER-APPELLANT,
vCITY OF ROCHESTER AND ROCHESTER POLICE DEPARTMENT, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


ROTH & ROTH LLP, NEW YORK CITY (ELLIOT SHIELDS OF COUNSEL), FOR PETITIONER-APPELLANT. 
TIMOTHY R. CURTIN, CORPORATION COUNSEL, ROCHESTER (STEPHANIE A. PRINCE OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered June 3, 2019 in a proceeding pursuant to CPLR article 78. The order denied the motion of petitioner seeking, among other things, to hold respondents in contempt. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Forsyth v City of Rochester ([appeal No. 1] — AD3d — [July 24, 2020] [4th Dept 2020]).
Entered: July 24, 2020
Mark W. Bennett
Clerk of the Court